Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 1 of 14




                               Exhibit “B”
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 2 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 3 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 4 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 5 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 6 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 7 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 8 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 9 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 10 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 11 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 12 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 13 of 14
Case 18-18429-mdc   Doc 11-5 Filed 03/29/19 Entered 03/29/19 20:34:18   Desc
                     Exhibit C Mortgage Page 14 of 14
